ALLOWANCE
This action is in response to the amendment filed 1/20/2021.  Claims 1-20 are pending.  Independent claims 1, 8 and 15, and corresponding dependent claims are directed towards a method, apparatus and tangible, non-transitory, computer-readable medium for extended trust for onboarding.  Claims 1-20 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 8 and 15, and their dependent claims, the prior art of record fails to disclose or fairly suggest, in combination, a method, apparatus or tangible, non-transitory, computer-readable medium in which, at a network router or switch that is connected to a plurality of IoT devices and has a secure trust mechanism installed, sending an onboarding request for an IoT device to an IoT server that provides IoT services to the IoT devices, further sending a polling response to a vendor network server used for confirming identifying details of the IoT device that is based on the IoT mechanism, in the specific manner and combination as recited in claims 1, 8 and 15.
Chow et al. (US 2018/0091506 A1) is considered the closest prior art of record, and is related to automatic provisioning of IoT devices.  Chow discloses provisioning an IoT device via a hub device, also delegation of authentication to a third party.  Chow does not teach however, a router or switch (as a hub is neither) with a secured trust mechanism installed, nor the polling response to the third party using a security trust mechanism for purposes of confirming identification of the IoT device, the shown in claims 1, 8 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gupta et al. (US 2018/0063763 A1) is related to polling of Macro eNodeB nodes for number of connected IoT devices.
Degaonkar et al. (US 2018/0285234 A1) is related to polling an IoT device from a router.
Cook (US 2018/0183685 A1) is related to an IoT server polling an IoT device through a gateway proxy.
Arsenault et al. (US 2017/0237815 A1) is related to virtual data path establishment for an IoT device.
Chien (US 2013/0091272 A1) is related to a router based connection status detection method.
Kakinada et al. (US 2019/0150134 A1) is related to a hub API for reporting aggregate IoT data to a web server.
Massam et al. (US 2006/0168238 A1) is related to network device configuration.
Lakshminarasimha et al. (US 7,321,561 B2) is related to verification of connected device topography against reference data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W SHEPPERD whose telephone number is (571)270-5654.  The examiner can normally be reached on Monday - Thursday, Alt. Friday, 7:30AM - 5:00PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W SHEPPERD/
Examiner, Art Unit 2492
ERIC W. SHEPPERD
Primary Examiner
Art Unit 2492